Citation Nr: 1117943	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, including as secondary to service-connected disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis.  

2.  Entitlement to an increased initial rating for disuse muscle atrophy of the biceps and triceps, with chronic left lateral epicondylitis, currently assigned a 20 percent rating.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  

The issue of an increased initial rating for muscle atrophy of the biceps and triceps came to the Board of Veterans' Appeals (Board) from February 2004 and December 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The issue of entitlement to service connection for a bilateral shoulder disability came to the Board from an August 2006 rating decision of a VA RO.  The Board remanded these claims in November 2009.  

The Veteran testified at a hearing before the Board in October 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the bilateral shoulder issue, a VA examination was performed by a physician's assistant in March 2010.  The VA examiner opined that the Veteran's bilateral shoulder disability is less likely as not secondary to "disuse" muscle atrophy of the bicep and tricep with chronic lateral epicondylitis.  The examiner noted that the Veteran had no evidence of lateral epicondylitis or atrophy of the biceps or triceps on examination.  The examiner opined that the bilateral shoulder condition is less likely as not related to the service-connected elbow condition.  The examiner stated that the Veteran has never had disuse atrophy.  The examiner opined that it is less likely as not that the bilateral shoulder condition is in any way associated with a superficial left forearm cut that the Veteran sustained on active duty.  

As noted above, the physician's assistant opined in the March 2010 VA examination that the Veteran's bilateral shoulder disability is less likely as not secondary to "disuse" muscle atrophy of the bicep and tricep with chronic lateral epicondylitis on the basis that there was no evidence of lateral epicondylitis or atrophy of the biceps or triceps on examination.  Moreover, the physician's assistant stated that the Veteran never had disuse atrophy.  The Board notes that, in a February 2004 rating decision, service connection for disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis, was granted.  Prior to the March 2010 VA examination, the Veteran's most recent VA examination was in March 2008.  The March 2008 VA examiner, a physician, continued the diagnosis of disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis.  Given the above findings which contradict the findings of the March 2010 physician's assistant, the Board believes that another VA examination, performed by a physician, and opinion is warranted.

With regard to the disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis issue, in the November 2009 remand, the RO was instructed to afford the Veteran an examination by an appropriate physician to ascertain the severity and manifestations of his service-connected disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis.  As noted above, the March 2010 VA examination was performed by a physician's assistant.  Given the above, the Board believes that another VA examination, performed by a physician, and opinion is warranted.

In the November 2009 remand, the RO was instructed to consider whether the issue of an increased initial rating for disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  There is no indication in the Veteran's claims file that the RO considered whether the issue of an increased initial rating for disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration.  Thus, the Board notes that this case was prematurely returned to the Board.  

Moreover, the Board notes that the most recent Supplemental Statement of the Case (SSOC) was issued in March 2011.  However, it does not appear that the claims file contains the entire SSOC.  Significantly, part of the Reasons and Bases regarding the disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis issue is missing from the claims file.  The RO should ensure that the entire March 2011 SSOC is added to the claims file.  

Finally, the Board finds it inexplicable that, while the issue of entitlement to an increased initial rating for disuse muscle atrophy of the biceps and triceps was being developed, the RO proposed to decrease the evaluation for disuse muscle atrophy of the biceps and triceps.  

Accordingly, the case is REMANDED for the following actions:

1.  The entire March 2011 SSOC should be added to the claims file.  

2.  The Veteran should be scheduled for an appropriate VA examination, performed by a physician, to determine the nature and etiology of any current bilateral shoulder disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current bilateral shoulder disability shown to exist;

b) opine whether any such bilateral shoulder disability is at least as likely as not related to the Veteran's service-connected disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis;

c) if not, opine whether any such bilateral shoulder disability is aggravated by the Veteran's service- connected disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis; and

d) provide detailed rationale, with specific references to the record, for the opinion.

3.  The Veteran should be afforded an examination, performed by a physician, to ascertain the severity and manifestations of his service-connected disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis, and the degree of impairment this disability causes in his capacity for performing substantially gainful employment.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis, in detail.  Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's service-connected disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis, produces in his capacity for performing substantially gainful employment.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file or in the alternative, the claims file, should be made available to the examiner for review.

4.  The RO should then review the expanded record and re-adjudicate the issue of increased initial rating for disuse muscle atrophy of the biceps and triceps, with chronic lateral epicondylitis, to include the matter of whether referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  Should submission under § 3.321(b) be deemed unwarranted, the reasons for this decision should be set forth in detail.  

If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


